Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of February 14 2012, between
Innovative Solutions & Support, Inc. (“IS&S”), and Shahram Askarpour, an adult
individual (“Askarpour”).

 

WHEREAS, IS&S wishes to employ Askarpour on the terms set forth below, and
Askarpour wishes to be employed by IS&S on the terms set forth below;

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, IS&S and Askarpour hereby agree as
follows, with the intent to be legally bound:

 

1.                                      Term.

 

1.1                               The term (“Term”) of Askarpour’s employment
under this Agreement shall be for an initial period (the “Initial Term”) of one
(1) year commencing on April 1, 2012 (the “Effective Date”) and ending on
March 31, 2013. Following the expiration of the Initial Term, the Term shall
automatically renew for successive one (1) year periods (each, a “Renewal Term”)
unless either party hereto delivers written notice to the other of his or its
election, for any reason, not to renew at least thirty (30) days prior to the
expiration of the Initial Term or applicable Renewal Term.

 

1.2                               Either party may terminate the Term and
Askarpour’s employment at any time during the Initial Term or a Renewal Term,
but only pursuant to Paragraph 4 of this Agreement.

 

1.3                               Upon the expiration without renewal of the
Initial Term or any Renewal Term for any reason, Askarpour’s employment shall
automatically terminate unless otherwise agreed to by the parties, but certain
obligations of the parties under this Agreement (including those stated in
Paragraphs 5 and 6) shall continue.

 

2.                                      Position and Duties.

 

2.1                               Upon the terms and subject to the conditions
of this Agreement, and during the Term, IS&S agrees to employ Askarpour, and
Askarpour hereby agrees to be employed by IS&S as President of IS&S. Askarpour’s
job title and responsibilities may be changed during the Term by the Chief
Executive Officer of IS&S (the “CEO”).

 

2.2                               Askarpour shall report to the CEO or the CEO’s
designee.

 

2.3                               While employed by IS&S, Askarpour shall
execute the duties and responsibilities of his position faithfully, diligently
and to the best of his abilities and shall devote his full working time,
attention and best efforts to promoting the business and interests of IS&S.
While employed by IS&S, Askarpour shall not serve as an officer

 

1

--------------------------------------------------------------------------------


 

or director of, or perform services for compensation for, any other person or
organization, without the prior written consent of the CEO

 

2.4                               Askarpour shall work from IS&S’s Exton,
Pennsylvania location, except for business-related travel.

 

3.                                      Compensation and Benefits.

 

3.1                               Annual Base Salary. Askarpour shall receive a
base salary (the “Base Salary”) at a gross annual rate of Three Hundred Thousand
Dollars ($300,000) commencing on the Effective Date and continuing through the
Initial Term. Base Salary shall be paid in accordance with IS&S’s payroll
practices for similarly situated employees in effect from time to time.
Askarpour’s Base Salary shall be subject to modification each year in the
discretion of IS&S, but shall not be decreased below a gross annual rate of
Three Hundred Thousand Dollars ($300,000).

 

3.2                               Stock Options. As soon as practicable
following the Effective Date, IS&S, through the applicable Committee, will offer
to Askarpour one or more Stock Option Agreements that, in the aggregate, grant
to Askarpour options to purchase Five Hundred Thousand (500,000) shares of IS&S
stock, with an exercise price equal to the Fair Market Value of IS&S stock on
the date of the grant. Such options shall vest one third on the one year
anniversary of the signing of such Stock Option Agreement(s), another one third
on the two year anniversary of the signing of such Stock Option Agreement(s),
and the final third on the three year anniversary of the signing of such Stock
Option Agreement(s). All such stock options shall immediately vest upon a Change
in Control of IS&S, as Change in Control is defined in the Stock Option
Agreement(s) or Stock Option Plan. This award of stock options shall be subject
to all the terms in the Stock Option Agreement(s), and any applicable Stock
Option Plan.

 

3.3                               Health and Other Benefits. During the Term,
Askarpour shall be entitled to participate in all of IS&S’s benefit plans,
programs and arrangements that are provided or made available generally by IS&S
to similarly situated employees of IS&S (including any applicable retirement
plan, savings plan, life insurance plan, health insurance plan, accident or
disability insurance plan), as such benefit plans, programs and arrangements may
be duly amended by IS&S from time to time thereafter. Askarpour shall be subject
to all the applicable terms and conditions (including, by way of example only,
employee contributions) as are other similarly situated employees. The foregoing
shall not be deemed to require IS&S to provide or maintain any specific employee
benefit arrangement.

 

3.4                               Vacation. Each year during the Term, Askarpour
shall be entitled to three (3) weeks of paid vacation, subject to restrictions
applicable to similarly situated employees and in accordance with IS&S’s
policies. Such vacation must be taken in accordance with IS&S’s policies, and is
subject to IS&S’s policies and practices as to vacation.

 

2

--------------------------------------------------------------------------------


 

3.5                               Holidays, Sick Leave and other Paid Time Off.
Each year during the Term, Askarpour shall be entitled to such paid holiday,
sick leave, and other paid time off as similarly situated employees, and subject
to restrictions applicable to similarly situated employees. Such paid time off
must be taken in accordance with IS&S’s policies, and is subject to IS&S’s
policies and practices as to paid time off.

 

3.6                               Expenses. IS&S shall reimburse Askarpour for
all reasonable and necessary travel and other business expenses incurred by
Askarpour in the performance of his duties to IS&S hereunder, pursuant to IS&S’s
regular expense reimbursement practices, and subject to Askarpour’s reasonable
documentation of such expenses.

 

3.7                               Deductions from Salary and Benefits. IS&S may
withhold from any salary or benefits payable to Askarpour any and all federal,
state, local, and other taxes and any and all other amounts as permitted by law,
rule, regulation, or agreement with Askarpour.

 

4.                                      Termination.

 

4.1                               The employment of Askarpour (and the Term as
described in Paragraph 1.1 of this Agreement) may be terminated during the Term
by either Askarpour or IS&S in accordance with the provisions of this Paragraph
4.

 

4.2                               Death. The employment of Askarpour shall
terminate on the date of Askarpour’s death, in which event all salary, benefits,
bonuses, reimbursable expenses and all other compensation owing or accrued to
Askarpour as of the date of Askarpour’s death shall be paid to his estate, and
IS&S shall have no further obligation or liability to Askarpour.

 

4.3                               Disability. Askarpour’s employment under this
Agreement shall terminate automatically upon his Disability. Askarpour shall be
determined to be “Disabled” if Askarpour has been unable to perform the
essential functions of his job under this Agreement for periods aggregating one
hundred twenty (120) total days in any one hundred eighty (180) day period by
reason of a physical or mental disability or incapacity (such disability or
incapacity, a “Disability”). If Askarpour does not agree with IS&S’s
determination as Askarpour’s ability to perform the essential functions of his
job under this Agreement, the question of Askarpour’s Disability shall be
subject to the certification of a qualified medical doctor agreed to by IS&S and
Askarpour. In the absence of an agreement between IS&S and Askarpour, each party
shall nominate a qualified medical doctor and those two doctors shall select a
third doctor and the third doctor shall make the determination as to the
Disability. Askarpour shall cooperate in all respects with IS&S if a question
arises as to whether he has become Disabled (including submitting to an
examination by the foregoing medical doctor or other health care specialists
selected by IS&S and authorizing such medical doctor or such other health care
specialist to discuss Askarpour’s condition with IS&S). In the event Askarpour’s
employment is terminated due to Disability, Askarpour shall be entitled to

 

3

--------------------------------------------------------------------------------


 

receive all salary, benefits, bonuses, reimbursable expenses and all other
compensation owing or accrued to Askarpour through the date of termination, and
IS&S shall have no further obligation or liability to Askarpour.

 

4.4                               Termination by IS&S for Cause. Askarpour’s
employment may be terminated by IS&S for “Cause” at any time Upon such
termination for “Cause,” IS&S shall be released from any and all further
obligations under this Agreement, except that IS&S shall pay Askarpour all
salary, benefits, bonuses, reimbursable expenses and all other compensation
owing or accrued to Askarpour through the effective date of such termination of
employment.

 

4.5                               Definition of Cause. For purposes of this
Agreement, IS&S shall have “Cause” to terminate the employment of Askarpour
under this Agreement on any of the following grounds:

 

(a)                                 the commission by or conviction of
Askarpour, or plea of guilty or nolo contendere to, a felony or any crime
involving dishonesty, disloyalty or moral turpitude;

 

(b)                                 Askarpour’s willful misconduct or willful
failure substantially to perform the duties of his position or his willful
refusal to comply with the lawful directives of the CEO or any director of IS&S;

 

(c)                                  a breach by Askarpour of this Agreement,
including without limitation the provisions of Paragraph 5, or any written
policies of IS&S applicable to Askarpour;

 

(d)                                 any act or omission by Askarpour
constituting dishonesty, fraud or embezzlement, or an intentional violation of
Askarpour’s duty of loyalty to IS&S under law;

 

(f)                                   Askarpourt’s gross negligence in the
performance of his duties; or

 

(g)                                  Askarpour’s poor job performance or other
improper conduct not otherwise described above in this Paragraph 4.5, except
that Cause shall not exist based solely on this Paragraph 4.5(g) or
4.5(f) unless IS&S has given Askarpour written notice of its intent to terminate
the employment of Askarpour with express reference to this Paragraph 4.5, and
allowed Askarpour thirty (30) days to cure such alleged poor job performance or
other improper conduct.

 

4.6                               Termination by IS&S Without Cause. IS&S shall
have the right to terminate this Agreement at any time, without Cause. Upon
termination of this Agreement without Cause during any Initial Term (but not as
a result of IS&S’s election not to renew the Term and not during any Renewal
Term): (a) IS&S shall be released from any and all further obligations under
this Agreement; (b) IS&S shall pay Askarpour all salary, benefits, bonuses,
reimbursable expenses and all other compensation owing or accrued to Askarpour
through the effective date of termination; and ((c) IS&S shall pay to Askarpour
the Base Salary until the later of (I) the termination of the Initial

 

4

--------------------------------------------------------------------------------


 

Term and (II) six (6) months following the date of Askarpour’s termination. IS&S
shall pay the COBRA payments for any month in which post-employment Base Salary
is paid pursuant to this Paragraph 4.6. In the event a termination of
Askarpour’s employment is characterized by IS&S as being for Cause and is later
determined by a court of competent jurisdiction to have been a termination
without Cause, Askarpour shall be paid the amounts (and only the amounts) he
would have been paid had his employment been terminated without Cause.

 

4.7                               Termination by Askarpour. In the event that
Askarpour terminates his employment during the Term, he shall provide sixty (60)
days prior written notice to IS&S. If Askarpour terminates his own
employment, IS&S shall be released from any and all further obligations under
this Agreement, except that IS&S shall pay Askarpour all salary, benefits,
reimbursable expenses and all other compensation owing or accrued to Askarpour
through the effective date of termination. In the case of termination, Askarpour
shall be given the option of assuming the health insurance on a self-pay basis
with no lapse in coverage pursuant to the terms of COBRA.

 

4.8                               Conditions on Payment of Severance.

 

(a)                                 No payments pursuant to Paragraph 4.6(c) of
this Agreement (for termination by IS&S without Cause) need be made by IS&S
until and unless Askarpour executes and does not subsequently revoke a release
agreement with IS&S to the satisfaction of IS&S within sixty (60) days following
his date of termination, which release agreement shall at a minimum include a
waiver by Askarpour of all statutory discrimination claims, including those
under the Age Discrimination in Employment Act. If Askarpour fails or refuses to
enter into such release agreement, IS&S is not obligated to make the payments
pursuant to Paragraphs 4.6(c) of this Agreement, but all other provisions in
this Agreement shall remain in full force and effect. Notwithstanding the
foregoing, if (i) the amounts and benefits payable to Askarpour under Paragraph
4.6(c) of this Agreement constitute non-exempt “deferred compensation” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
(the “Code”) and the applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (including any applicable transition relief)
(collectively, “Section 409A”) and (ii) such 60-day period spans two calendar
years, then any amount or benefit specified in Paragraph 4.6(c) of this
Agreement that, but for this sentence, would have been paid to Askarpour in the
first calendar year will not be paid to Askarpour until IS&S’s first regular
payroll date in the second calendar year.

 

(b)                                 If payments pursuant to Paragraphs 46(c) of
this Agreement become payable under the terms of this Agreement, such payments
shall be in lieu of any other severance or similar benefits of any kind, nature
or amount that would otherwise be payable under any other agreement, plan,
program or policy of IS&S, including any severance pay plan. Subject to all
applicable federal and state laws and regulations, payment made pursuant to
Paragraphs 4.6(c) of this Agreement shall not be included in the determination
of benefits under any employee benefit plan (as that term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended)
or

 

5

--------------------------------------------------------------------------------


 

any other benefit plans, policies or programs applicable to Askarpour that are
maintained by IS&S.

 

(c)                                  In the event that payments under Paragraphs
4.6(c) of this Agreement are being paid or are payable, and Askarpour violates
Paragraph 5 of this Agreement, IS&S shall be under no further obligation to make
payments under Paragraphs 4.6(c) of this Agreement, and Paragraph 5 shall remain
in full effect, including with respect to the tolling of any applicable time
limits as provided in Paragraph 5.14.

 

5.                                      Restrictions on Competition with IS&S.

 

5.1                               Askarpour acknowledges that Askarpour will, in
the course of, or incident to, his or her employment by IS&S, obtain from IS&S
various trade secrets and other confidential business information of IS&S (all
of which is referred to herein as “Confidential Information”). “Confidential
Information” shall include all information that is not known by the industry at
large and that concerns the business affairs of IS&S, including: any trade
secrets; customer information, including customer identity, customer lists,
contact persons, customer needs and preferences, pricing information and
formulas, and margin information; supplier information, including product
sources, product availability, and cost information; operating procedures,
including techniques, processes, procedures, and formulations; marketing plans
and business plans; personnel information, including compensation and production
information; and information concerning specialized business methods and
techniques and financial information.

 

5.2                               Askarpour acknowledges that, as between IS&S
and Askarpour, all Confidential Information is and shall remain the exclusive
property of IS&S. Askarpour acknowledges that he or she is being provided access
to the Confidential Information, and that such access is intended solely to
enable Askarpour to successfully perform the duties of employment with IS&S, and
that the preservation of the confidentiality of such Confidential Information is
necessary to IS&S’s ability to accomplish its objectives and compete with its
competitors.

 

5.3                               Askarpour agrees that he or she will hold all
Confidential Information in the strictest confidence, and that he or she will
not disclose, communicate, or divulge the same to, or use the same for the
direct or indirect benefit of any person or entity other than IS&S. Askarpour
further agrees to take all reasonable precautions to protect from loss or
disclosure all Confidential Information supplied to him or her by IS&S.

 

5.4                               Askarpour agrees to return to IS&S all
documents (whether in hard-copy or electronic form), materials, computer
software, supplies, calling or credit cards, keys, passes, and any other
property or data, that is the property of IS&S or was used in the course of
Askarpour’s employment with IS&S, including but not limited to all documents and
materials containing Confidential Information. The return of such items shall be
made at or before the time of termination, or if that is not possible, as soon
thereafter as is possible. In addition, Askarpour agrees at or before the time
of termination, to provide to IS&S all password and similar information which
will be necessary or useful for IS&S

 

6

--------------------------------------------------------------------------------


 

to access materials on which Askarpour worked or to otherwise continue in its
business.

 

5.5                               Except on behalf of IS&S, Askarpour will not,
directly or indirectly, solicit or otherwise induce any employee, independent
contractor or other service provider of IS&S to terminate or modify his or her
employment or other service relationship with IS&S or to join another business
organization and Askarpour will not hire any such person as an employee or other
service provider to another business organization. The restrictions in this
Paragraph 5.5 will expire on the later of the date that is (a) twelve (12)
months after the expiration of the Initial Term and (b) twelve (12) months after
the cessation of Askarpour’s employment (the “Restricted Period”).

 

5.6                               Except on behalf of IS&S, Askarpour will not,
directly or indirectly, solicit or in any way contact any of IS&S’s current,
former or prospective customers in an attempt to obtain business of the same or
similar type as performed by IS&S, or being planned by IS&S during Askarpour’s
employment, or in any way interfere with IS&S’s business relationships with
those customers. Askarpour likewise will not perform for such customers services
of the same or similar type as those performed by IS&S or make sales to such
customers of the same or similar products as sold by IS&S, in each case, whether
directly or indirectly. The restriction in this Paragraph 5.6 will expire upon
the expiration of the Restricted Period.

 

5.7                               Askarpour agrees that he or she shall not,
directly or indirectly, engage in (as an employee, principal, partner, director,
officer, agent, consultant, owner, independent contractor or otherwise, with or
without compensation) any activity on behalf of a competitor of IS&S. The term
“competitor” for the purposes of the preceding sentence shall include any
individual or organization engaged in business activities which are the same as,
similar to, or in competition with business activities carried on by IS&S, or
being planned by IS&S at the time of the cessation of Askarpour’s employment.
The term “competitor” for the purposes of this Paragraph 5.7 shall include at a
minimum and without limitation: Avidyne, Garmin, GE Aviation, Honeywell, and
Rockwell Collins. However, nothing contained in this Paragraph 5.7 shall prevent
Askarpour from holding for investment less than five percent (5%) of the stock
of any publicly traded company. The restrictions in this Paragraph 5.7 will
expire upon the expiration of the Restricted Period.

 

5.8                               Askarpour agrees that because the sales
activities of IS&S are conducted throughout the world, and because activities in
competition with IS&S could be conducted effectively from any location in the
world, that it is reasonable to apply and enforce the restrictions in this
Agreement to activities conducted out of any location in the world, and without
regard to the location of the customers or suppliers.

 

7

--------------------------------------------------------------------------------


 

5.9                               Askarpour expressly recognizes that any breach
of this Agreement by him or her will result in irreparable injury to IS&S and
agrees that IS&S shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either in law or in equity,
to obtain damages for any breach of this Agreement, to enforce the specific
performance by Askarpour of this Agreement, and/or to enjoin Askarpour from
activities in violation of this Agreement.

 

5.10                        If any portion of Paragraph 5 this Agreement is held
to be unenforceable because of the area covered, or its duration or scope,
however, Askarpour agrees that the court making such determination shall have
the power to reduce or limit the area, duration, and/or scope, and the covenant
shall be enforceable in its reduced form.

 

5.11                        In the event that Askarpour wishes to undertake
activity that would violate or arguably violate this Agreement, he will notify
the CEO in writing of the activity at issue. The CEO may, in his or her sole
discretion, authorize Askarpour to undertake the activity. Such authorization
shall only be valid if in writing, making specific reference to this Agreement
and signed by the CEO.

 

5.12                        This Agreement shall not eliminate or reduce any
common law or statutory rights of IS&S.

 

5.13                        The terms of this Paragraph 5 survive the conclusion
of the Term.

 

5.14                        The parties hereto agree and intend that that
Askarpour’s obligations under this Paragraph 5 shall be tolled during any period
that he is in breach of any of the obligations under this Paragraph 5, so that
IS&S and its affiliates are provided with the full benefit of the restrictive
periods set forth herein.

 

6.                                      Intellectual Property.

 

6.1                               Ownership of Inventions. Each Invention (as
defined below) made, conceived or first actually reduced to practice by
Askarpour, whether alone or jointly with others, during the Term and each
Invention made, conceived or first actually reduced to practice by Askarpour,
within one year after the termination of his employment, which relates in any
way to work performed for IS&S or its affiliates during the Term, shall be
promptly disclosed in writing to the board of directors of IS&S (the “Board”).
Such report shall be sufficiently complete in technical detail and appropriately
illustrated by sketch or diagram to convey to one skilled in the art of which
the invention pertains, a clear understanding of the nature, purpose,
operations, and, to the extent known, the physical, chemical, biological or
other characteristics of the Invention. As used in this Agreement, “Invention”
means any invention, discovery, improvement or innovation with regard to any
facet of the business of IS&S or its affiliates, whether or not patentable,
made, conceived, or first actually reduced to practice by Askarpour, alone or
jointly with others, in the course of, in connection with, or as a result of
service as an employee of IS&S or any of its affiliates, including any art,
method, process, machine, manufacture, design or composition of matter, or any
improvement thereof.

 

8

--------------------------------------------------------------------------------


 

Each Invention shall be the sole and exclusive property of IS&S. Askarpour
agrees to execute an assignment to IS&S or its nominee of Askarpour’s entire
right, title and interest in and to any Invention, without compensation beyond
that provided in this Agreement. Askarpour further agrees, upon the request of
IS&S and at its expense, that Askarpour will execute any other instrument and
document necessary or desirable in applying for and obtaining patents in the
United States and in any foreign country with respect to any Invention.
Askarpour further agrees, whether or not Askarpour is then an employee of the
lS&S, to cooperate to the extent and in the manner reasonably requested by IS&S
in the prosecution or defense of any claim involving a patent covering any
Invention or any litigation or other claim or proceeding involving any Invention
covered by this Agreement, but all expenses thereof shall be paid by IS&S.

 

6.2                               Works for Hire. Askarpour also acknowledges
and agrees that all works of authorship, in any format or medium, created wholly
or in part by Askarpour, whether alone or jointly with others, in the course of
performing Askarpour’s duties for IS&S or any of its affiliates, or while using
the facilities or money of IS&S or any of its affiliates, whether or not during
Askarpour’s work hours, are works made for hire (“Works”), as defined under
United States copyright law, and that the Works (and all copyrights arising in
the Works) are owned exclusively by IS&S. To the extent any such Works are not
deemed to be works made for hire, Askarpour agrees, without compensation beyond
that provided in this Agreement, to execute an assignment to IS&S or its nominee
of all right, title and interest in and to such Work, including all rights of
copyright arising in or related to the Works.

 

7.                                      Additional Provisions.

 

7.1                               The validity, interpretation and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to principles of conflict of
laws.

 

7.2                               Except as provided in Paragraph 5.9, any legal
action brought between the parties shall be brought in the Court of Common Pleas
of Chester County, or in U.S. District Court for the Eastern District of
Pennsylvania. IS&S and Askarpour agree and consent to the personal jurisdiction
of the state or federal courts of Pennsylvania for resolution of any such
disputes, and that those courts, and only those courts, shall have exclusive
jurisdiction to determine such disputes. IS&S and Askarpour also agree that
those courts are the most convenient forums for the parties to such dispute and
for any potential witnesses, and that documents relating to such dispute are
most likely to be found within those courts’ jurisdictions. Askarpour consents
to injunctive relief in such forum to preserve the status quo pending resolution
of any disputes in arbitration pursuant to this Agreement.

 

7.3                               This Agreement may be assigned by IS&S in its
sole discretion. Upon the transfer of all or substantially all of the assets or
business of IS&S, whether by merger, purchase or otherwise, this Agreement shall
be deemed to have been assigned by IS&S to the transferee, and such transferee
shall be deemed substituted for IS&S under the

 

9

--------------------------------------------------------------------------------


 

terms of this Agreement and shall be deemed a party hereto. The obligations of
Askarpour hereunder are personal to him, and no such obligations shall be
subject to voluntary or involuntary alienation, assignment or transfer, except
that upon Askarpour’s death, this Agreement shall inure to the benefit of and be
enforceable by Askarpour’s personal representatives.

 

7.4                               (a)                                 Askarpour
agrees that no breach of this Agreement by IS&S shall be deemed a material
breach unless Askarpour has given notice of the asserted material breach in
writing to the CEO, making specific reference to this Agreement and setting
forth the asserted material breach, and allowed IS&S twenty-eight (28) calendar
days thereafter to cure such alleged breach.

 

(b)                                 Askarpour agrees that any actual claim or
cause of action he may have against IS&S, whether based on this Agreement or
not, shall not constitute a defense to enforcement of Paragraphs 5 and 6 this
Agreement, and shall not be used to prohibit injunctive relief.

 

7.5                               Neither the failure, delay, or partial
exercise by lS&S to exercise any right, remedy, or power or privilege under this
Agreement shall operate as a waiver thereof. No waiver shall be effective unless
in writing and signed by the party asserted to have granted such waiver.

 

7.6                               Askarpour has had the full opportunity to
consult with his own counsel concerning his election to enter into this
Agreement.

 

7.7                               Any notices to Askarpour under this Agreement
shall be directed to his most recent known home address, or via hand delivery
directly to Askarpour. Any notices to IS&S under this Agreement shall be
directed to the CEO at its principal place of business. Either party may change
the place to which notices are directed to him or it, but only in writing.

 

7.8                               The parties agree that this Agreement shall be
construed without reliance upon any presumption against the drafter.

 

7.9                               The headings used in this Agreement are for
convenience of the parties and shall not be used to interpret or in any way
affect the meaning or interpretation of the provisions hereof.

 

7.10                        This Agreement may not be modified orally, but only
by written agreement signed by Askarpour and the CEO, making express reference
to this Agreement.

 

7.11                        The provisions of this Agreement are independent of
and separable from one another, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

10

--------------------------------------------------------------------------------


 

7.12                        This Agreement supersedes all prior agreements and
understandings, both oral and written, between the parties hereto with respect
to the subject matter hereof, except that if Askarpour has executed any other
agreement with IS&S containing non-solicitation, non-compete provisions, or
intellectual property provisions the provisions of that agreement or those
agreements are incorporated herein by reference and shall remain in full force
and effect. If any of the terms of this Agreement directly conflict with
Askarpour’s other non-solicitation, non-compete provisions, or intellectual
property provisions, the terms of this Agreement shall prevail.

 

7.13                        Disclosure. Askarpour shall immediately notify IS&S
of any of the following events or occurrences:

 

(a)                                 any investigation, inquiry or notice from a
governmental agency or department, any outcome of the same including, without
limitation, any investigation, inquiry or notice;

 

(b)                                 any criminal charge brought against
Askarpour; or

 

(c)                                  any other situation that may materially
affect Askarpour’s ability to carry out his duties and obligations under this
Agreement, or that may materially effect IS&S’s ability to carry out its duties
under this Agreement.

 

7.14                        Non-Disparagement. During the Term and at all times
thereafter, Askarpour agrees not to make or solicit (or encourage others to make
or solicit) directly or indirectly any disparaging, derogatory or negative
statement or communication, oral or written, about IS&S or any of its respective
businesses, business practices, programs, products, services, operations,
policies, activities, current or former officers, directors, managerial
personnel, or other employees, or their customers, to any other person or
entity; provided, however, that such restriction shall not prohibit truthful
testimony compelled by valid legal process. Notwithstanding anything herein to
the contrary, nothing in this Paragraph 7.14 shall prevent any party to this
Agreement from exercising its or his authority or enforcing its or his rights or
remedies hereunder or such right that such party may otherwise be entitled to
enforce or assert under applicable law. This Paragraph 7.14 survives termination
of this Agreement.

 

7.15                        Upon the receipt of reasonable notice from IS&S
(including outside counsel), Askarpour agrees that while employed by IS&S and
thereafter, Askarpour will respond and provide information with regard to
matters in which Askarpour has knowledge as a result of Askarpour’s employment
with IS&S, and will provide reasonable assistance to IS&S, and its respective
representatives in defense of any claims that may be made against IS&S, and will
assist IS&S in the prosecution of any claims that may be made by IS&S, to the
extent that such claims may relate to the period of Askarpour’s employment with
IS&S. Askarpour agrees to promptly inform IS&S if Askarpour becomes aware of any
lawsuits involving such claims that may be filed or threatened against IS&S.
Askarpour also agrees to promptly inform IS&S (to the extent that Askarpour is
legally permitted to do so) if Askarpour is asked to assist in any

 

11

--------------------------------------------------------------------------------


 

investigation of IS&S (or their actions), regardless of whether a lawsuit or
other proceeding has then been filed against IS&S with respect to such
investigation, and shall not do so unless legally required. Upon presentation of
appropriate documentation, IS&S shall pay or reimburse Askarpour for all
reasonable expenses, including, without limitation, out-of-pocket travel,
duplicating or telephonic expenses, incurred by Askarpour in complying with this
Paragraph 7.15

 

7.16                        It is the intent of the parties that this Agreement
shall be interpreted and administered in a manner so that any amount or benefit
payable hereunder shall be paid or provided in a manner that is either exempt
from or compliant with the requirements of Section 409A. Notwithstanding
anything herein to the contrary, neither IS&S nor any of its affiliates shall
have any liability to Askarpour or any other person if the payments and benefits
provided under this Agreement are subject to tax under Section 409A.
Notwithstanding anything in this agreement to the contrary, any payments due
hereunder, and any other amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A and that would otherwise be
payable or distributable hereunder by reason of Askarpour’s termination of
employment, will not be paid or distributed to Askarpour until his “separation
from service” within the meaning of Section 409A. With respect to any provision
of this Agreement which provides for reimbursement or in-kind benefits that are
subject to Section 409A, (i) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any calendar year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year, (ii) Askarpour’s right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit and
(iii) the reimbursement of an eligible expense shall be made as soon as
practicable after Askarpour submits evidence satisfactory to IS&S of the
incurrence of such expense, but not later than December 31 of the calendar year
following the calendar year in which the expense was incurred. Askarpour’s right
to receive any installment payments under this Agreement, including, without
limitation, any Base Salary continuation pursuant to Section 4.6(c), shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A. If, and only if, Askarpour is
a “specified employee” (within the meaning of Section 409A) as of the date of
his separation from service from IS&S, no amount that constitutes deferred
compensation that is payable upon such separation from service and is subject to
the six-month delay rule of Section 409A(a)(2)(B)(i) will be paid to Askarpour
before the date that is the first day of the seventh month after the date of
Askarpour’s separation from service or, if earlier, the date of Askarpour’s
death following such separation from service.

 

7.17                        This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. IS&S and Askarpour
acknowledge and agree that a signature sent by facsimile will be deemed to be
acceptable and as effective as delivery of an original signature.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS, WHEREOF, the parties have duly executed this Agreement as of the
date or dates stated:

 

 

INNOVATIVE SOLUTIONS & SUPPORT, INC.

 

 

Date:

FEB 14, 2012

 

 

By:

/s/ Geoffrey S. M. Hedrick

 

 

Geoffrey S. M. Hedrick
Chairman and
Chief Executive Officer

 

 

SHAHRAM ASKARPOUR

 

 

Date:

2/14/2012

 

 

/s/ Shahram Askarpour

 

 

13

--------------------------------------------------------------------------------